NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1784-19

LISA I. GREEBEL,

       Plaintiff-Respondent,            APPROVED FOR PUBLICATION

v.                                               April 14, 2020

                                           APPELLATE DIVISION
MICHAEL A. LENSAK,

     Defendant-Appellant.
_________________________

             Submitted March 1, 2021 – Decided April 14, 2021

             Before Judges Messano, Hoffman and Suter.

             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Sussex County,
             Docket No. FM-19-0178-15.

             Celli, Schlossberg, De Meo, & Guisti, PC, attorneys for
             appellant (Alfonse A. De Meo, on the briefs).

             Snyder, Sarno, D'Aniello, Maceri & Da Costa, LLC,
             attorneys for respondent (Angelo Sarno, of counsel and
             on the brief; Laura Guinta Gencarelli, on the brief).

     The opinion of the court was delivered by

HOFFMAN, J.A.D.

       This appeal arises from post-judgment motions in this palimony suit,

which settled in 2018, between plaintiff Lisa Greebel and defendant Michael
Lensak. Defendant appeals from two orders entered by the Family Part on

November 22, 2019 that disqualified defendant's counsel, dismissed without

prejudice defendant's motion to vacate the final judgment, sealed defendant's

motion and all associated pleadings, and barred use of the pleadings without

further court order. We affirm the orders insofar as they disqualify defendant's

counsel and dismiss defendant's motion to vacate; however, we reverse the

provision sealing and barring further use of the motion pleadings.

                                        I.

      We discern the following facts from the motion record. The parties never

married, but shared a long-term, romantic relationship from approximately June

2000 to March 2013.        During this time, the parties purchased a home,

cohabitated, and raised their daughter together. Defendant did not want to marry

but promised to financially support plaintiff, who quit her job to raise their

daughter.

      During the parties' relationship, defendant allegedly made threats to leave

plaintiff. For this reason, in 2005, plaintiff sought legal advice from attorney

Vincent Celli of Celli, Schlossberg, De Meo, & Guisti, P.C. (the Celli firm)

about her right to financial support from defendant if the parties ever ended their

relationship without marrying. Plaintiff expressed concerns about defendant

threatening to leave her, resisting marriage, and potentially misrepresenting his

                                                                            A-1784-19

                                        2
income and assets. Plaintiff also disclosed to Mr. Celli the parties' financial

arrangements, lifestyles, assets, and income. Specifically, plaintiff disclosed the

parties' acquisition of their home and handling of finances.             Given this

information, Mr. Celli explained to plaintiff the concept of palimony and her

right to support, estimated plaintiff's potential relief, and advised plaintiff not to

marry defendant; if the parties married and divorced, a court would exclude the

pre-marriage years in calculating plaintiff's relief.

      Using a different attorney, on October 27, 2014, plaintiff filed a complaint

for palimony against defendant. The parties ultimately entered into a settlement

agreement wherein, among other things, defendant agreed to provide plaintiff

with monthly palimony payments of $3,435.31 over twelve years and weekly

child support payments of $142 until their daughter's emancipation. The court

entered a final judgment incorporating the settlement agreement on September

4, 2018.

      Thereafter, defendant retained the services of Mr. Celli. On September 3,

2019, Mr. Celli filed a motion for defendant to vacate the final judgement

pursuant to Rule 4:50-1, re-open discovery, and set aside the settlement

agreement. Defendant alleged he discovered, after entry of the final judgment,

that plaintiff intentionally misrepresented and concealed her income and assets

during settlement negotiations.

                                                                               A-1784-19

                                          3
      On October 19, 2018, in addition to moving to dismiss defendant’s motion

and obtain attorney's fees, plaintiff moved to disqualify the Celli firm from

representing defendant, alleging the 2005 disclosure created a disqualifying

conflict. With the motion, plaintiff provided her own certification and a 2013

email she sent to her attorney, Angela Paternostro-Pfister, prior to settlement

negotiations, in which she recounts following Mr. Celli's advice not to marry

defendant.

      On November 19, 2019, the motion court heard argument on the matter

and issued an oral opinion on the record on November 20, 2019. First, the court

found plaintiff presented sufficient evidence the consultation occurred based on

her certification and the 2013 email.         Furthermore, the court found a

disqualifying conflict based upon plaintiff disclosing to Mr. Celli "significantly

harmful" information, specifically about the parties' finances and defen dant's

continued promises of support, "substantially related" to the issues involved in

Mr. Celli's representation of defendant in challenging the final judgment. The

court gave particular weight to the 2013 email wherein plaintiff confirmed she

relied upon Mr. Celli's advice in her relationship with defendant.

      Because the court found Mr. Celli, and by extension the Celli firm,

disqualified, the court found it "important that the work that [the Celli firm has]

done in conjunction with [defendant's motion to vacate] not in any way be

                                                                            A-1784-19

                                        4
utilized in the event that [defendant] is to pursue this claim either as a self -

represented litigant or should he hire new counsel."

      Accordingly, the court issued two orders on November 22, 2019: the first

one, disqualifying the Celli firm, sealing the pleadings, and barring defendant

from sharing the pleadings or any supporting documents with new counsel, and

the second one, dismissing defendant's motion to vacate because of the

disqualifying conflict.

      Defendant now appeals the two orders, arguing:

            POINT I

            THE COURT FAILED TO PROPERLY APPLY THE
            STANDARD SET FORTH IN O BUILDERS AND
            ASSOC. V. YUNA CORP. OF NEW JERSEY, 206 N.J.
            109 (2011). (Not raised below)

            POINT II

            THE COURT ERRED BY                  DISQUALIFYING
            DEFENDANT’S COUNSEL.

            POINT III

            THE COURT ABUSED ITS DISCRETION IN
            DISMISSING THE DEFENDANT’S MOTION TO
            VACATE.

            POINT IV

            THERE WAS NO BASIS IN STATUTE, CASE LAW
            OR COURT RULE TO SEAL THE PLEADINGS OR


                                                                          A-1784-19

                                       5
            TO BAR MR. LENSAK FROM FURTHER USING
            THE PLEADINGS.

                                        II.

      We review a decision on a disqualification motion de novo. City of Atl.

City v. Trupos, 201 N.J. 447, 463 (2010). We weigh "the need to maintain the

highest standards of the [legal] profession against a client’s right freely to

choose his counsel." Dewey v. R. J. Reynolds Tobacco Co., 109 N.J. 201, 205

(1988) (alteration in original) (internal quotations omitted).

      Defendant contends the motion court erroneously disqualified the Celli

firm because plaintiff failed to provide the information disclosed to Mr. Celli

with specificity and any disclosed information would be discoverable. We

disagree.

      R.P.C. 1.18(a) "prohibits a lawyer who has had discussions with a

prospective client from revealing any information acquired during the

consultation . . . except to the extent R.P.C. 1.9 would permit the lawyer to reveal

information acquired from a former client." Kevin H. Michels, New Jersey

Attorney Ethics: The Law of New Jersey Lawyering § 21:2-3 at 512 (2011).

R.P.C. 1.18(b) "precludes any representation of a client with interests materially

adverse to those of a former prospective client in the same or a substantially

related matter if the information acquired from the former prospective client


                                                                             A-1784-19

                                         6
could be significantly harmful to that person in the matter." Id. at 512-13. To

justify disqualification, two factors must coalesce: 1) the information disclosed

in the consultation must be the same or substantially related to the present

lawsuit and 2) the disclosed information must be significantly harmful to the

former client in the present lawsuit. O Builders & Assocs., Inc. v. Yuna Corp.

of N.J., 206 N.J. 109, 113-14 (2011).

      Furthermore, the former client must make more than "bald and

unsubstantiated assertions" that she disclosed "business, financial and legal

information" that the client believes might be related to the present matter. Id.

at 129.     Matters are "substantially related" if "the lawyer for whom

disqualification is sought received confidential information from the former

client that can be used against that client in the subsequent representation of

parties adverse to the former client" or the "facts relevant to the prior

representation are both relevant and material to the subsequent representation."

Id. at 125 (quoting Trupos, 201 N.J. at 451-52). Information is "significantly

harmful" if "prejudicial in fact to the former prospective client within the

confines of the specific matter in which disqualification is sought[.]" Id. at 126.

      Applying these principles, we conclude the motion court correctly

determined that plaintiff disclosed to Mr. Celli significantly harmful information

substantially related to this litigation. Plaintiff disclosed to Mr. Celli her views

                                                                             A-1784-19

                                         7
and concerns about the parties' relationship, financial arrangements, lifestyles,

assets, and income. This information was, and remains, substantially related to

this litigation; the disclosed information was material to plaintiff's claim for

palimony, the same issue at the heart of this litigation. Palimony centers on

promises of continued support and the relationship between the parties, Levine

v. Konvitz, 383 N.J. Super. 1, 3 (App. Div. 2006), and plaintiff disclosed such

information to Mr. Celli. Though disclosed nine years before the plaintiff's

alleged misrepresentation, the information is nonetheless substantially related,

covering the parties' finances for the first four years of their relationship that

would form the basis for their settlement agreement.

      Moreover, the disclosed information could be used against plaintiff in this

litigation. Specifically, plaintiff disclosed information and personal concerns

about the parties' relationship and financial arrangements. This information

informed Mr. Celli's advice and provides, at least in part, insight into plaintiff's

motivations in her relationship with defendant, relevant for years after the

disclosure. Defendant, who would not otherwise have access to plaintiff's

personal thoughts, could use this information against plaintiff in challenging her

palimony award or in future settlement negotiations. We find no basis to disturb

the motion court's determination that the disclosed information is, therefore,



                                                                             A-1784-19

                                         8
substantially related to this litigation and significantly harmful to plaintiff,

creating a disqualifying conflict.

      Because the motion court properly disqualified Mr. Celli and his firm, the

court also properly dismissed without prejudice defendant's motion to vacate

filed by the Celli firm. The court correctly concluded it could not address this

motion on the merits with disqualified counsel. Defendant may refile the motion

within thirty days of this opinion. We affirm these portions of the orders.

                                       III.

      Though we find a disqualifying conflict, we agree with defendant insofar

as he argues the motion court erroneously ordered the motion pleadings sealed

and barred from further use. As defendant accurately asserts, the motion court

made no factual findings or conclusions of law to justify the sealing.

      There is a presumption of public access to documents and materials filed

in a civil action. Hammock by Hammock v. Hoffmann-Laroche, 142 N.J. 356,

380 (1995). The presumption may be rebutted by showing "[d]isclosure will

likely cause a clearly defined and serious injury to any person" and "[t]he

person's . . . interest in privacy substantially outweighs" the need for access. R.

1:38-11.

      The sealing of documents is "addressed to the trial court's discretion," but

"that discretion must be structured." Hammock, 142 N.J. at 380. The court must

                                                                            A-1784-19

                                        9
state with particularity the facts that "currently persuade the court to seal the

document[s]." Id. at 382. The court must "examine each document individually

and make factual findings" with regard to why the interest in public access is

outweighed by the interest in nondisclosure. Keddie v. Rutgers, 148 N.J. 36, 54

(1997).

      Here, the motion court made no findings regarding what, if any, harmful

information the motion pleadings contain.           Nor do we find plaintiff

demonstrated sufficient cause for sealing; the disclosed information previously

discussed is not the basis for defendant's motion to vacate. Defendant's motion

was premised largely on public records of property transfers plaintiff allegedly

made with family members, and other allegations occurring long after any

consultation with Mr. Celli. Accordingly, we reverse the order as it relates to

sealing the pleadings and barring their further use and direct the motion court to

unseal the pleadings.

      Affirmed in part, reversed and remanded in part.         We do not retain

jurisdiction.




                                                                           A-1784-19

                                       10